Case 1:19-cr-00120-SPW Document 86 Filed 08/13/20 Page 1 of 4

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA AUG 13 2020
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA, CR 19-120-BLG-SPW
Plaintiff,
ORDER RE PLAINTIFF’S
VS. MOTION TO PRECLUDE
EXPERT TESTIMONY
JOSHUA A. STOPS,
Defendant

 

 

Before the Court is Plaintiff United States of America’s Motion to Preclude
Expert Testimony from trial (Doc. 79), filed August 3, 2020. For the following

reasons, the motion is DENIED.
1. RELEVANT FACTUAL BACKGROUND

On September 9, 2018, law enforcement responded to the home of Joshua Stops
after his then-wife called 911 to report an assault. The woman told police that
Stops had hit her and strangled her earlier that evening. The couple’s daughter
witnessed the events and stayed by her mother’s side while the mother provided
her story to multiple law enforcement personnel. The daughter was interviewed

about what she witnessed on September 12, 2018.
Case 1:19-cr-00120-SPW Document 86 Filed 08/13/20 Page 2 of 4

The Government plans to call the daughter to the stand to testify about what she
saw and heard on the night of the alleged assault. In anticipation of the child’s
testimony, Stops retained Dr. Kamala London, a developmental psychologist, to
review the case and the child’s forensic material. Stops intends to call Dr. London
as an expert witness to testify about a child’s ability to recall facts and retain
information. The Government filed the present motion to preclude that expert

testimony.
II. DISCUSSION

Federal Rule of Evidence 702(a) allows a witness—qualified as an expert
through knowledge, experience, or training—to testify about their opinion on a
matter of consequence to the trial if the testimony will assist the trier of fact to

determine a fact in issue or understand the evidence.

The Government argues that Stops cannot use the expert testimony of Dr.
London to introduce otherwise inadmissible, hearsay evidence, mainly the forensic
interview of the daughter, at trial. Further, the Government urges this Court to
preclude the expert testimony because it would invade the province of the jury in
determining the credibility of the daughter. However, the Government concedes
that an expert witness “providing helpful, general background material . . . is

permissible.” (Doc. 80 at 10).
Case 1:19-cr-00120-SPW Document 86 Filed 08/13/20 Page 3 of 4

The Ninth Circuit has reviewed the ability of an expert witness to testify on
the subject of child witnesses numerous times. See United States v. Binder, 769
F.2d 595 (9th Cir. 1985); United States v. Hadley, 918 F.2d 848 (9th Cir. 1990);
United States v. Antone, 981 F.2d 1059 (9th Cir. 1992); United States v. Bighead,
128 F.3d 1329 (9th Cir. 1997). The Circuit has held that an expert witness may
testify to the general characteristics of a child witness based upon the expert’s
professional experience or specialized knowledge. Hadley, 918 F.2d at 853.
However, testimony about the specific characteristics of the child witness in
question impermissibly invades the role of the jury by commenting on the

witness’s credibility. Binder, 769 F.2d at 602.

Stops explains that Dr. London will not testify about the specific
characteristics of the daughter in this case. Instead, Stops intends for Dr. London to
testify about the “general characteristics of children and their ability to recall
information.” (Doc. 82 at 5). As such, Dr. London’s testimony is admissible so
long as it is limited to discussions of those general characteristics. Should Dr.
London stick to this limited testimony, there will be no need for her to testify about
the specific materials she reviewed for this case and no need to fear the

introduction of otherwise inadmissible evidence.
Case 1:19-cr-00120-SPW Document 86 Filed 08/13/20 Page 4 of 4

Lastly, the Government raises concerns about Dr. London’s reliability as an
expert witness and the foundation for her testimony. Whether or not these concerns
are valid is something best left for the rigors of cross examination at trial. Again,
so long as Dr. London restricts her testimony to her general knowledge of
children’s ability to recall and does not employ special techniques or models as a
foundation for that knowledge, the testimony is admissible. Hadley, 918 F.2d at
853 (“Because Dr. Rosenzweig merely testified to general behavioral
characteristics based upon his professional experience, and did not employ any
special techniques or models, the district court correctly concluded that the Frye
test was not applicable.)

IT IS HEREBY ORDERED that the Plaintiff's motion to preclude expert
testimony is DENIED.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this 13" day of August, 2020.
2 whet.

“SUSAN P. WATTERS
United States District Court Judge
